Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a claim limitation “wherein the dedicated resource configuration information is used by the user equipment in an radio resource control (RRC) non-connected state to access a first network device”. This claim limitation is vague and unclear and leave the reader in doubt as to the meaning of the technical features to which they refer because UE would not be able to access to any network when in a non-connected state (also a typo “an radio” needs to be corrected). 
Independent claims 9 and 18 are rejected because each of them has the same problem.
To continue prosecution on merit, the claims will be interpreted as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (3GPP R2-1708999, 25.08.2017, NPL dated on 8/31/20, 12 pages) in view of Kim (US 20170295601 A1).
	For claim 1, D1 discloses a data transmission method, comprising: 
	receiving resource configuration assistance information, wherein the resource configuration assistance information is used to indicate a communication pattern of user equipment (page 2 section 2.2, 2nd paragraph, UE specific AS information, to be received from the MME, wherein AS stands for Access Stratum; note that CP stands for Communication Pattern, moreover see page 1 section 2.1 two first paragraphs, wherein data transmission and DRX configured by the eNB relate to resource configuration); 
	sending dedicated resource configuration information to the user equipment based on the resource configuration assistance information (implicit from section 2.1, 2nd paragraph, since AS UE-specific configuration is carried out by the eNB, by means of RRC signalling), wherein the dedicated resource configuration information is used by the user equipment in an radio resource control (RRC) non-connected state to access a first network device, and wherein the RRC non-connected state is an RRC idle state or 
	performing, by the first network device, data transmission with the user equipment by using the dedicated resource configuration information (section 2.1, 1st paragraph, configuration supports data exchange/transaction behaviour). 
	Furthermore, Kim directly (instead implicitly in D1) discloses resource configuration ([0109] “Control information transmitted in a PDCCH is called Downlink Control Information (DCI). DCI includes uplink resource allocation information, downlink resource allocation information, or an uplink transmission (Tx) power control command for a specific UE group” and “[0336] The D2D control information may include some of or the entire information, such as a New Data Indicator (NDI), Resource Allocation (RA) (or a resource configuration), a Modulation and Coding Scheme/Set ( MCS), a Redundancy Version (RV), and a Tx UE ID”) and DRX (“[0387] That is, when each of pieces of UE performs blind decoding on D2D control information in a specific subframe, it may be aware how long it may perform discontinuous reception (DRX) or discontinuous transmission (DTX) by taking into consideration the monitoring subframe period and offset of its own D2D control information”). it. This is a case of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (See MPEP 2143(A)).
	Therefore, it would be obvious to an ordinary skilled in the art before the time when the application was filed to apply the teaching of Kim to the data transmission 
	Claim 9 is rejected because it is the corresponding method performed by UE via the method of claim 1 that is performed by the network device, and has the same subject matter. 
	Claim 18 is rejected because it is the apparatus that performs the method of claim 9 and has the same subject matter.
	As to claim 2, D1 in view of Kim discloses claim 1, wherein the receiving resource configuration assistance information comprises: 
receiving the resource configuration assistance information sent by a second network device, wherein the second network device is a mobility management entity (MME) or a home subscriber server (HSS) or a service capability exposure function unit (SCEF) or a service capability server (SCS) or an application server (AS) (Section 2.1: MME, AS configuration); or 
	receiving the resource configuration assistance information sent by the user equipment, wherein the resource configuration assistance information comprises one or more of the following parameters: a periodic communication indicator, communication duration, a communication period, a scheduled communication time, a scheduling starting time, a data volume indication, or a stationary indication (Section 2.1 “According to the traffic type and the traffic pattern, UE should be able to suggest to the network its preference on the RRC inactivity timer and the connected mode DRX configurations”). 
As to claims 3, 11 and 20, D1 in view of Kim discloses claims 1, 9 and 18, Kim further discloses:
	the dedicated resource configuration information comprises at least one of an uplink parameter or a downlink parameter; the uplink parameter comprises a first resource, wherein the first resource is used by the user equipment to request an uplink resource from the first network device, and wherein the first resource comprises at least one of a dedicated random access preamble for the user equipment, or a dedicated random access time-frequency resource for the user equipment, or a scheduling request (SR) resource (“[0090] Control information the UE sends to the eNB is collectively referred to as uplink control information (UCI). The UCI includes HARQ(Hybrid Automatic Retransmit reQuest)-ACK(Acknowledge)/NACK(Non-Acknowledge), SR (Scheduling Request), CQI (Channel Quality Indicator), PMI (Precoding Matrix Indicator), RI (Rank Indication), etc.” and [0111] “A Random Access -RNTI (RA -RNTI) may be masked to the CRC in order to indicate a random access response which is a response to the transmission of a random access preamble by UE”); and 
	the downlink parameter comprises a second resource, wherein the second resource is used by the user equipment to monitor downlink data, wherein the second resource comprises a dedicated radio network temporary identifier (RNTI) for the user equipment, wherein the dedicated RNTI is used by the user equipment to monitor the downlink data ([0139] “C -RNTI (Cell-RNTI) to UEs that are configured with one or more downlink cells”). 
As to claims 4 and 12, D1 in view of Kim discloses claims 3 and 11, Kim further discloses: the dedicated RNTI is used by the user equipment in the RRC non-connected state to monitor physical downlink control information ([0111] “A Random Access -RNTI (RA -RNTI) may be masked to the CRC in order to indicate a random access response which is a response to the transmission of a random access preamble by UE”). 
	As to claims 5 and 13, D1 in view of Kim discloses claims 3 and 11, D1 further discloses: the downlink parameter includes a validity time of the dedicated RNTI used by the user equipment for monitoring physical downlink control information in the validity time (suggested by Section 2.1, such as “UE may stay in connected mode DRX for a while and then the UE turns to idle to be reachable by paging for a while; both AS and NAS are configured to give the opportunity to network for DL transmission, which leads UE being awake too long and spending too much power on PDCCH monitoring” in view of the parent claims). 
	As to claim 6, D1 in view of Kim discloses claim 1, D1 further discloses: the dedicated resource configuration information comprises at least one of uplink resource scheduling information or downlink resource scheduling information, wherein the uplink resource scheduling information is used by the user equipment to send uplink data to the first network device, and wherein the downlink resource scheduling information is used by the first network device to send downlink data to the user equipment (suggested by Section 2.1, such as the first paragraph “UE traffic profile varies a lot with different applications and use cases. One of the important things to save the UE power is let UE go to idle mode immediately after the data transmission is finished but still allow application specific possibilities for typical Data Exchange / transaction behaviour of the application with adequate power consumption characteristics”). 
	As to claims 7 and 16, D1 in view of Kim discloses claims 6 and 15, D1 further discloses: the uplink resource scheduling information indicates, to the user equipment, a position of a radio resource for sending the uplink data (“UE traffic profile varies a lot with different applications and use cases. One of the important things to save the UE power is let UE go to idle mode immediately after the data transmission is finished but still allow application specific possibilities for typical Data Exchange / transaction behaviour of the application with adequate power consumption characteristics”; note that allocating a radio resource for data exchange that includes both downlink and uplink data, the position of the radio resources used by UE must be known). 
	As to claim 8 and 17, D1 in view of Kim discloses claims 6 and 15, Kim further discloses the uplink resource scheduling information includes one or more pieces of the following information: a resource block index (RB index) (“[0344] The parameter related to the transmission of the D2D control information may include, for example, a subframe/slot index, a symbol index, or an RB index”), an RB position, a modulation and coding scheme (MCS), or a resource scheduling period ([0336] “The D2D control information may include some of or the entire information, such as a New Data Indicator (NDI), Resource Allocation (RA) (or a resource configuration), a Modulation and Coding Scheme/Set ( MCS), a Redundancy Version (RV), and a Tx UE ID”). 
As to claims 10 and 19, D1 in view of Kim discloses claims 9 and 18, D1 further discloses: 
sending resource configuration assistance information to the first network device, wherein the resource configuration assistance information is used to indicate a communication pattern of the user equipment, and wherein the resource configuration assistance information comprises one or more of the following parameters: a periodic communication indicator, a communication duration, a communication period, a scheduled communication time, a scheduling starting time, a data volume indication, or a stationary indication (D1: Section 2.1 “According to the traffic type and the traffic pattern, UE should be able to suggest to the network its preference on the RRC inactivity timer and the connected mode DRX configurations”). 
	As to claim 12, D1 in view of Kim discloses claim 11, Kim further discloses: the dedicated RNTI is used by the user equipment in the RRC non-connected state to monitor physical downlink control information (suggested by [0303] “When the UE transits to an RRC_IDLE state or when the eNB withdraws resource allocation through RRC signaling” and ([0086] “the UE may monitor a downlink channel state by receiving downlink reference signals (DL RS)” and ([0086] “the UE may monitor a downlink channel state by receiving downlink reference signals (DL RS)”). 
	As to claim 13, D1 in view of Kim discloses claim 11, Kim further discloses: the downlink parameter includes a validity time of the dedicated RNTI used by the user equipment for monitoring physical downlink control information in the validity time ([0086] “the UE may monitor a downlink channel state by receiving downlink ” and [0139] “C -RNTI (Cell-RNT1) to UEs that are configured with one or more downlink cells” and Table 1). 
	As to claim 14, D1 in view of Kim discloses claim 9, Kim further discloses the performing data transmission with the first network device by using the dedicated resource configuration information comprises: in response to determining that the dedicated resource configuration information comprises the dedicated RNTI for the user equipment, monitoring physical downlink control information by using the dedicated RNTI ([0086] “the UE may monitor a downlink channel state by receiving downlink reference signals (DL RS)” and [0139] “C -RNTI (Cell-RNT1) to UEs that are configured with one or more downlink cells”), wherein the physical downlink control information is used to schedule downlink data ([0101] “configuration information is kind of downlink control information and may be transmitted through a Physical Downlink Control Channel (PDCCH) like other scheduling information”); or in response to determining that the dedicated resource configuration information comprises the dedicated RNTI for the user equipment and a validity time of the dedicated RNTI, monitoring physical downlink control information by using the dedicated RNTI in the validity time of the dedicated RNTI, wherein the physical downlink control information is used to schedule the downlink data. 
	As to claim 15, D1 in view of Kim discloses claim 9, D1 further discloses the dedicated resource configuration information comprises at least one of uplink resource scheduling information or downlink resource scheduling information, wherein the uplink resource scheduling information is used by the user equipment to send uplink data to the first network device, and wherein the downlink resource scheduling information is used by the first network device to send downlink data to the user equipment ([0101] “configuration information is kind of downlink control information and may be transmitted through a Physical Downlink Control Channel (PDCCH) like other scheduling information” and [0109] “Control information transmitted in a PDCCH is called Downlink Control Information (DCI). DCI includes uplink resource allocation information, downlink resource allocation information, or an uplink transmission (Tx) power control command for a specific UE group”). 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/Primary Examiner, Art Unit 2462